Citation Nr: 1639107	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left leg injury.  

2.  Entitlement to service connection for right leg disability.  

3.  Entitlement to service connection for left hip tendonitis, to include as secondary to a right leg condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 and June 2012 rating decisions issued from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the September 2010 rating decision, the RO denied service connection for the left leg injury, and in the June 2012 rating decision, the RO denied service connection for the right leg condition and for left hip tendonitis.  

The issue of entitlement to service connection for the left leg injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right leg disability did not have its onset in service and is not otherwise related to his active military service.  

2.  The Veteran's left hip tendonitis was first identified many years after active duty and is not related to any service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for the right leg disability is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303 (2015).

2.  A left hip disability was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2015) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2012.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records are associated with the claims file.  The Board acknowledges the September 2016 Appellate Brief wherein the Veteran's representative indicated that the Veteran's line of duty (LOD) documents, which had been retrieved and mailed out, as documented by the June 2010 Personnel Information Exchange System (PIES) Request for Information inquiry form, had not been associated with the claims file.  However, a review of the claims file reflects that all of the Veteran's military records, to include the service personnel records, were in fact retrieved and associated with the claims file, and any LOD documents pertaining to the Veteran's in-service injury are part of his service treatment records, and have also been associated with the claims file.  The Board also acknowledges the Veteran's contention that he underwent two weeks of inpatient treatment at Beaufort Naval Hospital after injuring his legs in June 1980.  In March 2012, the RO submitted a request to the National Personnel Records Center (NPRC) under PIES Code C01, and specifically requested clinical records and active duty inpatient clinical records associated with the Veteran's bilateral leg injury from June 1, 1980 to August 1, 1980 at Beaufort Naval Hospital.  In its response, the NPRC indicated that the allegation had been investigated that the records were not found.  In June 2012, the AOJ issued a Formal Finding on the Unavailability of Clinical Records, listing the various attempts made to locate the Veteran's records.  According to the memorandum, all procedures to obtain records pertaining to the appellant had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.

Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  

The Veteran was afforded a VA examination in connection to his right leg and left hip disabilities in June 2012.  This examination addressed whether the Veteran's right leg condition was related to his military service, to include a residual of his right leg cellulitis; and whether the Veteran's left hip disability was secondary to his right leg condition.  The Board finds that the evaluation and medical opinions provided are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  







II.  Analysis

A.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4 ) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310.  

Right Leg Condition

The Veteran contends that his current right leg condition was incurred in service.  Specifically, the Veteran maintains that both his legs were injured when he was struck by a pieces of shrapnel in the lower extremities during a simulated live fire training exercise in service.  According to the Veteran, "large chunks of concrete and block pieces hit [him] in [his] left leg . . . and [he] felt burning in [his] legs."  The Veteran stated that after he was finished with the training, his supervisor told him to 'walk it off' but several days later, his legs became painful and he started developing red streaks on his legs.  The Veteran's drill instructor prevented him from seeking treatment at sick call and as a result, the condition of his legs increasingly worsened.  According to the Veteran, by the time he was allowed to leave and seek medical treatment, his leg had become badly infected.  After visiting sick call, the Veteran reportedly was transported to Beaufort Naval Hospital, where he was placed on intravenous fluids and informed he had gangrene and would most likely lose his leg.  Despite the severity of his situation, the Veteran contends that one of his physicians managed to drain the infection that had gathered in his legs and thus save his legs.  According to the Veteran, he has experienced pain, discomfort and numbness in his right leg as a result of this infection and the procedures he underwent to treat this infection.  As such, the Veteran maintains that he tends to overuse his left lower extremity, and his current left hip disorder is secondary to his right leg condition.  See June 2010 and February 2012 Statements of the Veteran.  

Review of the Veteran's service treatment records reflect that the clinical evaluation of the lower extremities was shown to be normal at the June 1979 enlistment examination.  In addition, the Veteran denied a history of foot trouble, bone, joint or other deformity or arthritis in his medical history report.  The record reflects that the Veteran was seen at the military clinic in June 1980 with complaints of an infection on the right lower extremity of one day duration.  Upon evaluating the right leg, the treatment provider observed signs of discoloration, inflammation and excoriation on several areas of the leg, and diagnosed the Veteran with having cellulitis of the right lower leg.  The Veteran was thereafter referred to a physician for further evaluation of his symptoms, and prescribed with medication to help treat this disorder.  The Veteran returned to the clinic the following day with complaints of ongoing pain in the right leg.  The physician observed evidence of discoloration and inflammation similar to the day before, and the Veteran was assessed with rule-out cellulitis of the right leg.  

Report of the July 1980 Narrative Summary reflects that the Veteran presented at the Naval Hospital in Beaufort, South Carolina with a four day history of sores on his right leg which began as insect bites.  Physical examination of the extremities revealed four or five crusted lesions on the anterior aspect of the right lower leg with surrounding purpura and slight swelling.  The record reflects that the Veteran was admitted to the Naval Hospital in Beaufort, South Carolina and placed on bedrest.  It was noted that the Veteran's right leg remained elevated throughout his hospital admission, and a heating pad was placed on the right leg four times a day.  It was further noted that the wound was cleansed and covered with Betadine ointment and the Veteran was provided with intravenous fluids.  By his third day in the hospital, the Veteran was afebrile and the cellulitis of his right leg showed marked improvement, and had completely resolved.  The Veteran was discharged to full duty and instructed to wear tennis shoes and white socks for five days.  The treatment provider diagnosed the Veteran with having cellulitis of the right leg that had resolved.  

The remainder of the Veteran's service treatment records is negative for any complaints of, or treatment for, the lower extremities.  At the March 1984 separation examination, the clinical evaluation of the lower extremities was shown to be normal.  However, it was noted that the Veteran had burns marks on his lower legs.  

VA treatment records dated from 2010 to 2011 reflect that the Veteran was treated for arthritis in his lower extremities.  

Review of the Veteran's post-service records reflect that he was afforded a VA examination in connection to his claimed disorder in June 2012.  During the evaluation, the Veteran provided his military and medical history, and opined that his current right leg condition was incurred in or caused by his in-service treatment for, and diagnosis of right leg cellulitis.  Upon evaluating the Veteran's right leg, the VA physician observed no evidence of any residuals stemming from his in-service treatment for cellulitis in the 1980s.  The examiner noted that the Veteran's pedal pulses were intact, and further evaluation of the Veteran was negative for signs of heat or "rubor."  In addition, the Veteran exhibited good range of motion in the knee joint.  After conducting a physical evaluation of the Veteran's lower back, the VA examiner diagnosed the Veteran with bilateral lower extremity sciatic neuritis.  The examiner also took into consideration VA treatment records reflecting other diagnoses pertaining to the right lower extremity.  Based on her review of his claims file, as well as her discussion with, and her evaluation of the Veteran, the VA examiner determined that the Veteran's sciatic neuritis, and any other right leg condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this determination, the examiner noted that the Veteran's right leg cellulitis occurred thirty-two years ago and resolved after the Veteran was hospitalized and treated with antibiotics.  According to the VA examiner, there is no medical documentation of any sequela or residuals arising from the right leg cellulitis, and physical examination of the Veteran did not reveal any residual from right leg cellulitis thirty-two years prior.  

VA treatment records reflect that he was seen at the VA medical center (VAMC) in August 2012, during which time he reported pain with palpation over the extensor tendons on the right, pain with palpation over the left Achilles insertion and plantar anterior medial heel pain.  The treatment provider noted that the left lower extremity was longer than the right by approximately two centimeters.  The Veteran was seen again in May 2013, and reported to experience arthritic pain in the lower extremities that was chronic in nature, and had worsened recently.  Physical examination of the lower extremities revealed normal range of motion, and no edema, deformities or cyanosis in the legs.  The Veteran's motor strength was 5/5 in all four extremities, and revealed symmetrical reflexes and no evidence of any sensory deficits.  The Veteran was assessed with arthritis in the bilateral lower extremities.  Report of a June 2013 x-ray of the right knee reflected signs of small joint effusion, and a small spur of the anterior mid patella.  A June 2013 x-ray of the right tibia and fibula revealed signs of a small retrocalcaneal spur, but was otherwise negative for any abnormalities.  During a June 2013 VA treatment visit, the Veteran reported aching pain that originates in the upper half of the tibia and radiates upward and had been present for many years.  The Veteran reiterated that the pain started while he was in the Marines when he developed an infection in his leg that caused his leg to become swollen.  The Veteran stated that he had to undergo surgery to open up the soft tissue to help alleviate the problem, and he was informed that his right leg was 2 cm shorter than the left.  Upon conducting a physical evaluation of the musculoskeletal system, the treatment provider observed that after a pelvic lift, the right leg appeared shorter by about 2-3 cm, but he was "able to pull it down equal" and "when patient is prone tibia superior equal in length."  The Veteran was assessed with having leg pain.   

Although VA treatment records show ongoing treatment for the Veteran's right lower extremity, they are negative for any evidence that would help substantiate his claim that his current right knee disorder was incurred in service and/or related to an incident in service.  Indeed, these records reflect ongoing treatment for the Veteran's lower extremities, as well as statements from the Veterans that echo his prior assertions relating his current right knee condition to his military service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right leg disorder.  First, there is no evidence that the Veteran's arthritis in the right lower extremity manifested within the first post-service year after the Veteran's discharge from service in March 1984, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.  

Furthermore, the competent medical evidence of record does not relate the Veteran's right leg disability to his period of service.  As discussed above, in the June 2012 VA medical opinion, the VA examiner acknowledged the Veteran's in-service treatment for cellulitis of the right leg but observed that after undergoing treatment and receiving antibiotics for this condition, his cellulitis resolved.  The examiner also found that the remainder of the Veteran's service-treatment records were negative for any sequela or residuals arising from the Veteran's cellulitis, and physical examination of the Veteran was negative for any residuals associated with the Veteran's in-service cellulitis, thirty-two years prior.  Although the service treatment records do not contain any records or documentation corroborating the Veteran's contention that his legs were struck and injured by pieces of concrete shrapnel while he was participating in a simulated combat course, even accepting these statements as true, the examiner still found that it was less likely than not that any disorder associated with the right leg, was related to the Veteran's military service, or any incident in service.  

The Board finds the VA medical opinion to be highly probative as it is a definitive opinion based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  Thus, the Board finds that the June 2012 VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his disorder had its onset in service and/or is causally related to service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. at 247, 253 (1999).  

The Board acknowledges the Veteran's lay statements relating his disability to service.  Although the Veteran is competent to describe symptoms analogous to a right leg condition, he is not competent to comment on the diagnosis or etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of arthritis and sciatic neuritis affecting the right lower extremity because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran, however, is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Moreover, even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, the medical evidence of record reflects that the Veteran's cellulitis of the right leg resolved in July 1980 several days after he was admitted to the hospital, and the clinical evaluation of the lower extremities was shown to be normal at the time of the separation examination.  In addition, the record discloses twenty-six years from the time the Veteran separated from service and the first evidence of record indicating treatment for and a diagnosis of a right leg condition.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue twenty-six years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a right knee disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Left Hip Tendonitis

In his January 2012 statement, the Veteran contended that he increasingly began favoring and overusing his left lower extremity after injuring his right leg, and as a result, his left hip disorder arose as a result of his right leg disorder.  He has submitted numerous statements from his friends and co-workers (date-stamped as received in April 2012) attesting to the fact that he walks with a limp as a result of his left hip condition.  Report of the September 2010 x-ray of the left hip revealed significant narrowing of the left hip joint when compared with the right hip joint and the left femoral head appeared intact but did show abnormal thinning of the left hip joint for the Veteran's age.  There were also findings of a healed fracture of the left inferior pubic ramus consistent with an old trauma.  At the June 2012 VA examination, the Veteran reported that he had experienced recurrent pain in the left hip of five years duration, and this pain had worsened in the last three years.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having left hip tendonitis and history of remote fracture of the left inferior pubic ramus.  According to the VA examiner, the left hip tendonitis is less likely than not proximately due to or the result of the Veteran's service-connected condition.  

The Board notes that the Veteran does not contend, and the record does not show, that the Veteran's left hip disorder had its clinical onset in service or is otherwise related to active duty.  Rather, the Veteran contends that his left hip disorder developed as secondary to his right leg condition.  See February 2012 statement of Veteran.  As noted above, for secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

As discussed above, the Board finds that entitlement to service connection for the right leg condition is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for left hip tenonitis as secondary to the right leg condition must fail.  Insofar as the condition to which the Veteran claims this disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  



ORDER

Entitlement to service connection for the right leg condition is denied.  

Entitlement to service connection for left hip tendonitis is denied.  



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his left knee was also wounded as a result of his in-service shrapnel injuries.  The service treatment records reflect that the Veteran was treated for an abrasion on his left knee in September 1980 that resolved.  The post-service treatment records reflect that the Veteran has been diagnosed with having arthritis in his left lower extremity.  See May 2013 VA treatment report.  The Board notes that the Veteran has not been afforded a VA examination in connection with his claimed left leg disability.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed left leg disorder.  This shall specifically include updated treatment records from any VA facility, to include the Mountain Home VA Medical Center (VAMC). 

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Then, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any left leg disorder present.  The paperless claims folder, to include all records on Virtual VA and VBMS must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a diagnosed left leg disorder.  For any left leg condition diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service left knee abrasion.  In answering these questions, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms of pain and discomfort in the left leg since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing her opinion.  If the examiner arrives at a negative conclusion, he or she should explain how they reached this determination.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.    

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


